DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Elenes (US 2012/0222977).  

           In regards to claim 1, Elenes discloses an interchangeable lens storage case for storing an interchangeable lens using a cap mounted in one-end portion of the interchangeable lens, the interchangeable lens storage case comprising: (abstract; 10 fig(s) 1, 5-7, ‘container’; para(s) 0030-0053) 

          a case main body; and  (20 fig. 2, ‘body shell’)

          a first lid member positioned and fixed to an aperture of the case main body, the first lid member including (30, 40 fig(s) 1-2, 5-6, ‘lid cap assembly 40 affixed to 30 mouth member’)

          an aperture passing through the one-end portion of the interchangeable lens, and (30 fig(s) 1, 5, ‘mouth member’)



          wherein the reception portion is fixed by being interposed between the interchangeable lens and the cap when the cap is fixed to the interchangeable lens. (20, 40, 46, 70, 76 fig(s) 1, 5, ‘lid cap assembly’, ‘visco-elastic materials 46 and 76’, ‘body shell’, ‘base end cap’; para(s) 0030-0053) 


          In regards to claim 2, Elenes discloses an interchangeable lens storage case according to claim 1, wherein the first lid member includes a positioning portion to be positioned in the case main body.  (20, 33, 36, 40, 50 fig. 5; fig(s) 11-12)


          In regards to claim 3, Elenes discloses an interchangeable lens storage case according to claim 1, further comprising: a second lid member configured to fix the first lid 32Docket No. POLA-19042-US Status: FINAL member to the case main body, wherein the first lid member is configured to fix the interchangeable lens in a suspended state. (70, 76 fig(s) 1, 5, ‘base end cap’, ‘visco-elastic material’) 


          In regards to claim 4, Elenes discloses an interchangeable lens storage case according to claim 1, wherein the first lid member is provided with a rib which guides the cap and performs a rotation stop. (36 fig 1, ‘stop notch’) 


          In regards to claim 5, Elenes discloses an interchangeable lens storage case according to claim 1, further comprising: a buffer member disposed between a bottom of the case main body and other-end portion side of the interchangeable lens. (76 fig(s) 1, 5, ‘visco-elastic material’) 

          In regards to claim 6, Elenes discloses an interchangeable lens storage case according to claim 5, wherein the buffer member is folded by a predetermined amount to change a dimension based on a dimension between the bottom of the case main body and the other-end portion of the interchangeable lens. (20, 40, 46, 70, 76 fig(s) 1, 5, ‘lid cap assembly’, ‘visco-elastic materials 46 and 76’, ‘body shell’, ‘base end cap’; para(s) 0030-0053) 
 (36 fig. 1, 
          In regards to claim 7, Elenes discloses an interchangeable lens storage case, comprising: (abstract; 10 fig(s) 1, 5-7, ‘container’; para(s) 0030-0053) 

          a case main body configured to store an interchangeable lens; (20 fig. 2, ‘body shell’)

          a cap detachably attached to one-end portion of the 33Docket No. POLA-19042-US Status: FINALinterchangeable lens; (30, 40, 70 fig(s) 1-2, 5-6, ‘lid cap assembly 40 affixed to 30 mouth member’, ‘base end cap’)

          a first lid member configured to store the cap inside, and detachably attached to an aperture of the case main body; and (30, 40, 70 fig(s) 1-2, 5-6, ‘lid cap assembly 40 affixed to 30 mouth member’, ‘base end cap’)

          a buffer member provided in the case main body, and configured to bias the interchangeable lens toward the first lid member.  (20, 40, 46, 70, 76 fig(s) 1, 5, ‘lid cap assembly’, ‘visco-elastic materials 46 and 76’, ‘body shell’, ‘base end cap’; para(s) 0030-0053) 



          In regards to claim 8, Elenes discloses a cap, including: (abstract; 10 fig(s) 1, 5-7, ‘container’; para(s) 0030-0053) 

          an annular portion formed in an annular shape, and fitted to one-end portion of an interchangeable lens; and (‘By definition an annular portion or ring the threaded ring 42 of the lid 40  is fitted to the mouth member 30 of the body shell 20’; fig(s) 1, 5-7)

          a main body having an outer diameter larger than an outer diameter of the annular portion, (an annular portion or ring the threaded ring 42 of the lid 40  is fitted to the mouth member 30 of the body shell 20’; fig(s) 1, 5-7)

          wherein the main body includes a groove which is a positioning portion provided in a first lid member, the first lid member being detachably attached to an aperture of a case main body which can store the interchangeable lens, and configured to guide the main body to a predetermined position and is fitted to a rib to stop a rotation of the main body.  (20, 40, 46, 70, 76 fig(s) 1, 5, ‘lid cap assembly’, ‘visco-elastic materials 46 and 76’, ‘body shell’, ‘base end cap’; para(s) 0030-0053) 
; 36 fig 1, ‘stop notch’); fig(s) 11-12)


          In regards to claim 9, Elenes discloses an interchangeable lens storage case system for storing an interchangeable lens using the interchangeable lens detachably attached to an image capture device and a 34Docket No. POLA-19042-US Status: FINALcap mounted in one-end portion of the interchangeable lens, the interchangeable lens storage case system comprising: (abstract; 10 fig(s) 1, 5-7, ‘container’; para(s) 0030-0053) 

          a case main body; and (20 fig. 2, ‘body shell’)

          a first lid member positioned and fixed to an aperture of the case main body, and the first lid member including (30, 40 fig(s) 1-2, 5-6, ‘lid cap assembly 40 affixed to 30 mouth member’)

          an aperture passing through the one-end portion of the interchangeable lens, and (30 fig(s) 1, 5, ‘mouth member’)

          a reception portion pressed and fixed to the interchangeable lens in an outer peripheral portion of the aperture, (L, 46, 50 fig(s) 1, 5, 7, ‘gasket’, ‘visco-elastic material’, ‘interchangeable lens’)

          wherein the reception portion is fixed by being interposed between the interchangeable lens and the cap when the cap is fixed to the interchangeable lens. (20, 40, 46, 70, 76 fig(s) 1, 5, ‘lid cap assembly’, ‘visco-elastic materials 46 and 76’, ‘body shell’, ‘base end cap’; para(s) 0030-0053) 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852